         Case 1:21-cv-00170-CRK Document 14 Filed 06/30/21 Page 1 of 3




Dane Bolinger, ISB No. 9104
Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5936
Email: dbolinger@hawleytroxell.com
        bwilson@hawleytroxell.com

Attorneys for Defendant CACH, LLC


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


DALE AUSTIN,                                         Case No. 1:21-cv-170-CRK

              Plaintiff,                             CORPORATE DISCLOSURE
                                                     STATEMENT
vs.

EXPERIAN INFORMATION SOLUTIONS,
INC. and CACH, LLC,
              Defendants.


       This Corporate Disclosure Statement is filed on behalf of CACH, LLC, a foreign limited

liability company registered to do business in Idaho, in compliance with Rule 7.1 of the Federal

Rules of Civil Procedure. Rule 7.1 requires a nongovernmental corporate party to an action in a

district court to file a statement that identifies any parent corporation and any publicly held

corporation that owns 10% or more of its stock.




CORPORATE DISCLOSURE STATEMENT - 1
                                                                              59285.0001.13873702.1
         Case 1:21-cv-00170-CRK Document 14 Filed 06/30/21 Page 2 of 3




       Undersigned counsel of record for CACH, LLC, a foreign limited liability corporation

registered to do business in Idaho, hereby declares as follows:

       1. Parent Companies: CACH, LLC, a foreign limited liability corporation registered to

           do business in Idaho, with its principal place of business in Las Vegas, Nevada,

           parent corporations are: LVNV Funding, LLC and Sherman Originator, LLC.

       2. Publically Held Companies: No publically held company holds 10% or more of

           CACH, LLC’s stock.

       DATED THIS 30th day of June, 2021.

                                             HAWLEY TROXELL ENNIS & HAWLEY LLP




                                             By /s/ Brent R. Wilson _______________________
                                                Brent R. Wilson, ISB No. 8936
                                                Attorneys for Defendant CACH, LLC




CORPORATE DISCLOSURE STATEMENT - 2
                                                                          59285.0001.13873702.1
        Case 1:21-cv-00170-CRK Document 14 Filed 06/30/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of June, 2021, I electronically filed the
foregoing CORPORATE DISCLOSURE STATEMENT with the Clerk of the Court using the
CM/ECF system which sent a Notice of Electronic Filing to the following persons:

Barkley B. Smith                              barkley@barkleysmithlaw.com
Barkley Smith Law, PLLC

Sean Yi                                       syi@jonesday.com
Jones Day

William C. Pooser                             Christopher.pooser@stoel.com
STOEL RIVES



                                         /s/ Brent R. Wilson
                                         Brent R. Wilson




CORPORATE DISCLOSURE STATEMENT - 3
                                                                         59285.0001.13873702.1
